Citation Nr: 0901166	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  08-17 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for diabetes mellitus.

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for right below the knee amputation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The veteran served on active duty from July 1976 to August 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the veteran's claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for right below the 
knee amputation.  However, the veteran had indicated in his 
May 2004 claim that his claim included the development of 
diabetes prior to the amputation, and reiterated this 
contention in a June 2005 statement in support of claim (VA 
Form 21-4138).  

In October 2006, the RO confirmed and continued the denial of 
the section 1151 claim as it pertained to the right below the 
knee amputation, and separately denied a claim for 
entitlement under 38 U.S.C.A. § 1151 for diabetes mellitus.

In September 2008, the veteran testified at a Board hearing 
before the undersigned in Washington, D.C.; a transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  The veteran's diabetes was neither caused nor aggravated 
by any VA hospital care or treatment relating to his March 
1992 right ankle surgery.

2.  The veteran's right below the knee amputation was not 
caused by any VA hospital care or treatment relating to his 
March 1992 right ankle surgery.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to benefits pursuant to 38 
U.S.C. § 1151 for diabetes mellitus have not been met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 3.358, 3.800 
(2008).

2.  The criteria for entitlement to benefits pursuant to 38 
U.S.C. § 1151 for right below the knee amputation have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.358, 3.800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In July 2004 as to the right below the knee amputation and a 
March 2006 as to the diabetes, the RO notified the veteran of 
the evidence needed to substantiate his claims for 
entitlement under 38 U.S.C.A. § 1151.  These letters also 
satisfied the second and third elements of the duty to notify 
by delineating the evidence VA would assist him in obtaining 
and the evidence it was expected that he would provide.  
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); 
Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).  The July 2004 
and March 2006 letters nonetheless told the veteran that he 
should submit any additional evidence that would substantiate 
his claims.

The veteran has substantiated his status as a veteran.  He 
was notified of all remaining elements of the Dingess notice, 
including the disability-rating and effective-date elements 
of the claims, in a March 2006 letter.

Contrary to VCAA requirements, some of the VCAA-compliant 
notice in this case was provided after the initial 
adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The timing deficiency was cured by 
readjudication of the claims in the April 2008 statement of 
the case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained all of the identified post-service 
VA outpatient treatment (VAOPT) and private treatment 
records.  In addition, the veteran was afforded an August 
2006 VA examination as to the dispositive issue in this case, 
i.e., whether there was a relationship between VA treatment 
and his diabetes or right below the knee amputation. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The claims for compensation under the 
provisions of 38 U.S.C.A. § 1151 for diabetes and right below 
the knee amputation are thus ready to be considered on the 
merits.

Analysis

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.

A disability or death is a qualifying additional disability 
or qualifying death if it was not the result of the veteran's 
willful misconduct and it was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility, and the 
proximate cause of the disability or death was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151.

The veteran filed his claims for compensation under the 
provisions of 38 U.S.C. § 1151 in May 2004.  Because the 
claims were filed after October 1, 1997, the version of 38 
U.S.C. § 1151 in effect prior to October 1, 1997, requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination, 
is not applicable.  See VAOPGCPREC 40-97.  All Section 1151 
claims which were filed after October 1, 1997, must be 
adjudicated under the statutory provisions currently in 
effect, which essentially require a showing of negligence or 
fault on the part of VA or that the claimed condition is due 
to an event not reasonably foreseeable.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53, 55-57 (1990).

In his written statements and Board hearing testimony, the 
veteran has contended that there is a relationship between 
his March 1992 right ankle surgery and his diabetes and right 
below the knee amputation.  Specifically, he has argued that, 
prior to the surgery, the nurse indicated to the surgeon that 
that he did not look good, and asked the surgeon whether or 
not to go ahead with the surgery.  The veteran claims that 
his diabetes, which was diagnosed shortly thereafter, was 
aggravated by the negligent decision of the surgeon to go 
ahead with the procedure.  As to the right below the knee 
amputation, the veteran appears to argue both that this may 
have been residual to the diabetes and that the negligent 
decision relating to the right ankle surgery weakened the 
right ankle and caused the right below the knee amputation.

The March 1992 VA operation report and discharge summary 
indicate that "exototic" bone was removed from the right 
ankle joint, that the veteran tolerated the procedure well, 
and that there was closure and clean sterile dressing of the 
wound.  Immediately after the operation, the veteran was 
awakened and resting comfortably in bed, that he began 
physical therapy on the day after the operation, and that he 
tolerated crutch training well and was stable for discharge 
the day after the operation.  

While, as the veteran noted, he was shortly thereafter 
diagnosed with diabetes, and laboratory reports from the time 
of the operation showed glucose of 129 mg/dl and urine 
glucose 4+, there is no competent evidence that the diabetes 
was caused or aggravated by the decision to proceed with the 
surgery, or that the below the knee amputation was caused by 
the decision to proceed with surgery.  In fact, the evidence 
indicates otherwise.  

The January to February 2004 VA treatment notes attributed 
the veteran's right below the knee amputation to his right 
foot, and not his right ankle or any VA hospital care or 
treatment relating thereto.  Specifically, a January 2004 
VAOPT note assessment and plan indicated right below the knee 
amputation secondary to chronic non healing foot wound, 
January and February 2004 VAOPT notes noted a history of 
chronic right foot infection, and a January 2004 VA joints 
examination report noted diabetes and gangrene, and indicated 
that the ankle was "moot at this point."

In addition, the only medical opinion on this question weighs 
against the claims.  The August 2004 VA examiner reviewed and 
summarized the relevant portions of the claims file, 
including the March 1992 right ankle surgery and the 
subsequent development of diabetes and the right below the 
knee amputation, noted the lack of diabetes prior to March 
1992 and the blood test results at the time of the surgery, 
and concluded that it was not likely ("less likely than 
not") that VA treatment resulted in the diagnosis of 
diabetes or the right below the knee amputation.  

Thus, as the VA examiner was informed of sufficient facts and 
data, i.e., the relevant medical evidence as to the question 
of the relationship between the VA treatment and the 
disabilities for which section 1151 compensation was claimed, 
and cited these facts in reaching this conclusion, the Board 
finds that his opinion is entitled to at least some probative 
weight.  See Nieves-Rodriguez v. Peake, No. 06-0312 (Vet. 
App. Dec. 1, 2008).  Moreover, there is no contrary medical 
opinion in the record, and, while the subject of obtaining a 
contrary medical opinion was discussed during the hearing, 
neither the veteran nor his representative has identified or 
alluded to such medical evidence or opinion.

In addition, while the veteran claimed that a nurse had 
questioned the surgeon as to whether to proceed with the 
operation, there is no medical evidence of such a warning 
and, in any event, no evidence that the nurse was concerned 
about diabetes or that the surgery caused or aggravated 
diabetes or right below the knee amputation.  

The veteran has not demonstrated that he has the medical 
knowledge or training requisite for the rendering of medical 
opinions, as a lay person, he lacks the necessary expertise 
to render a competent opinion as to medical causation.  See 
Moray v. Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence his opinion that 
the surgery cause or aggravated diabetes or a right below the 
knee amputation is of no probative weight

For the foregoing reasons, the preponderance of the evidence 
is against the veteran's claims.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claims for 
compensation pursuant to 38 U.S.C.A. § 1151 for diabetes and 
right below the knee amputation must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. at 55-57. 


ORDER

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for diabetes mellitus is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for right below the knee amputation is 
denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


